Citation Nr: 1646560	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO. 10-07 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967. The Veteran died in January 2007, and the appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In March 2016, the appellant and her daughter testified before a Decision Review Officer of the Cleveland RO. A copy of the transcript is associated with the claims file. 

In the February 2010 Substantive Appeal (VA Form 9), the appellant requested a Board hearing, which was scheduled to occur in October 2016. Prior to the scheduled hearing, the appellant requested that the hearing be canceled and her appeal be forwarded for appellate review. As the appellant did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e). 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the appellant's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

A VA medical opinion has not been obtained in this appeal. The Veteran's death certificate identified the immediate cause of death as metastatic nasopharyngeal cancer. The appellant contends that the Veteran developed nasopharyngeal cancer as a result of exposure to herbicides while serving in the Republic of Vietnam. While there is no presumptive service connection for nasopharyngeal cancer as due to herbicide exposure, the appellant contends that none of the risk factors for this type of cancer apply to the Veteran. Additionally, she submitted several Board decisions regarding other veterans that have granted service connection for nasopharyngeal cancer as due to herbicide exposure. In light of the evidence provided by the appellant, a VA medical opinion is needed to adjudicate this appeal. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the appellant and request the appropriate release(s) to obtain all available private medical records pertaining to the Veteran's oncological treatment and any other additional pertinent private medical records.

Associate all records obtained with the claims file. If any identified records are unavailable or cannot be obtained, inform the appellant and her representative and give her an opportunity to submit such information.

2. After the passage of a reasonable period of time or upon the appellant's response, refer the case to an appropriate VA examiner for a medical opinion regarding the nature and etiology of the Veteran's nasopharyngeal cancer. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner.

Based upon a review of the relevant evidence of record, the VA examiner should offer the following opinion:

Was the Veteran's nasopharyngeal cancer etiologically related to any aspect of his active service, to include his presumed exposure to herbicides?

The Board is cognizant that there is no presumption of service connection due to herbicide exposure for cancers of the oral cavity, pharynx, or nasal cavity. The Institute of Medicine, however, uses only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by herbicide exposure. The Board is seeking a medical opinion on the likelihood that THIS Veteran's nasopharyngeal was related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.

In rendering the above opinion, the examiner must review the record in conjunction with rendering the requested opinion. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*VA treatment records reflect that the Veteran developed headaches in June 2006, and in August 2006, he developed diplopia, facial numbness, and decreased sensation in his tongue. The Veteran was diagnosed with nasopharyngeal cancer with metastases to the brain, liver, and lung. 

*The January 2007 death certificate listed the immediate cause of death as metastatic nasopharyngeal cancer of five months duration. The Veteran was 62 years old. 

*VA and private medical records identify that the Veteran had a prior smoking history of 60 pack years (three packs per day for 20 years), but quit smoking in approximately 1980. These records also reflect a positive family history for genitourinary cancer. 

*During the March 2016 DRO hearing, the appellant testified that she believed the Veteran's nasopharyngeal cancer is related to his exposure to Agent Orange due to the rare nature of the cancer, the length of time since when the Veteran had quit smoking, and that nasopharyngeal cancer should be considered a respiratory cancer such that presumptive service connection would apply. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

3. After undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the appellant, she and her representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


